OPINION
BAILEY, J.
While the court is very slow to remove a trustee who was appointed by the settlor of the trust, and especially where the trustee has been guilty of no dishonest conduct, yet in the instant case I am satisfied that he has neglected his duties as trustee, and that this neglect has imperilled the safe and efficient administration of the trust. The interest of the beneficiaries in the proper administration of the trust is the prime consideration that the court should have in mind and this outweighs any interest of the trustee. I think that the proper carrying out of this trust will be *208hindered and thwarted by the continuance of the defendant in the office of trustee.
Without therefore in any wise impugning the honesty and integrity of the defendant trustee, I think that he should be removed as trustee.